DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 11-13 and 16-20 are allowed.  This is a Supplemental Notice of Allowance to correct a typo in claims 19 and 20 by an examiner’s allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Start of the Examiner’s Amendment:

In claim 19, on line 2, add a period after “compartments”.
In claim 20, on line 3, add a period after “analyzer”.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 11-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 11 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of simultaneously immersing the inlet opening of each of a plurality of the one or more removable test elements into the water samples that have been divided into separate compartments.  As discussed in the specification, the prior art immerses a single element into a single water compartment and performing this simultaneously will speed up the time it takes to get analysis results.  The closest prior art of record has been discussed in the previous office actions.
Claims 12, 13, and 16-20 are allowed due to their dependence on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856